Title: To George Washington from Colonel Seth Warner, 28 November 1779
From: Warner, Seth
To: Washington, George


        
          Fort George [N.Y.]28th Novr 1779.
          May it please your Excellency—
        
        On my Arrival to my Regiment at this Place, I find my Men naked for Want of the Cloathing Capt. Woolcott will present a Return for—Beg they may be forwarded as soon as may be, or my Men must unavoidably suffer—If a Warrant for Ten Thousand Dollars more Recruiting Money, could be obtained & sent to me by Capt. Woolcott, it would answer a very good Purpose; for I shall be out in a few Days. I am your Excellency’s Humble Servant
        
          Seth Warner
        
        
          P.S. The suppossed surplus Cloathing drew for my Regimt was drawn for Majr Whitcomb’s Corps, and stopt by General Clinton in Albany—Capt. Wolcott can produce a Copy of the Rec[eip]t.
          
            S. Wr
          
        
      